DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "wherein the calibration unit is configured to impart an adjustment to a carrying element of a powder module based ... on the determined geometric parameter of the application unit, wherein the geometric parameter ... comprises a distance between the application element and the application element carrier and/or an orientation of the application element of the application unit relative to the application element carrier", in combination with the remaining claim elements as set forth in claim 16, and claims 17-23 depending therefrom.
The prior art does not disclose or suggest, "wherein the calibration unit is configured to impart an adjustment to a carrying element of a powder module based ... on the determined geometric parameter of the application unit, wherein the application unit comprises an application element carrier and an application element coupled to the application element carrier, and wherein the geometric parameter ... comprises a distance between the application element and the application element carrier and/or an orientation of the application element of the application unit relative to the application element carrier", in combination with the remaining claim elements as set forth in claim 24, and claims 25-32 depending therefrom.
The prior art does not disclose or suggest, "imparting, with the calibration unit, an adjustment to the carrying element of a powder module based ... on the determined geometric parameter of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see remarks, filed 1/6/21, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn. 
Regarding Applicant’s remarks, Examiner agrees that the previous rejection is moot in view of the cancellation of the claims, and that the new claims avoid the defects of the previous claims.

Applicant’s arguments, see remarks, filed 1/6/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn. 
Regarding Applicant’s remarks, Examiner agrees that the previous rejection is moot in view of the cancellation of the claims, and that the art relied upon previously does not support a rejection of the new claims.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852                                                                                                                                                                                                        
/ROY Y YI/Primary Examiner, Art Unit 2852